                  EXHIBIT                         139




Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 1 of 9 PageID #: 15931
10162020                                                 Marlowe   Justin




                                                                                          Page   1


  1                 UNITED        STATES DISTRICT COURT
  2                 MIDDLE DISTRICT OF TENNESSEE

  3

  4        NIKKI   BOLLINGER GRAE                   Individually

      and on Behalf    of All Others


  5        Similarly Situated

  6                Plaintiff                     Civil   Action     No
  7        vs                                316cv02267

  8        CORRECTIONS CORPORATION OF

      AMERICA ET        AL
  9

             Defendants

 10




 11


 12              CONFIDENTIAL              PURSUANT TO PROTECTIVE ORDER
 13

 14          VIDEOTAPED DEPOSITION OF JUSTIN                                MARLOWE PhD
 15

 16             Conducted      virtually   via    remote videoconference

 17                       October 16 2020

 18

 19

 20

 21


 22

 23        Reported     by

      Misty Klapper     RMR CRR
 24        Job    No   10073529

 25




       Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 2 of 9 PageID #: 15932
10162020                                             Marlowe   Justin




                                                                                      Page 2
  1                 UNITED       STATES DISTRICT COURT

  2                 MIDDLE DISTRICT OF TENNESSEE

  3


  4        NIKKI   BOLLINGER GRAE                  Individually


      and on Behalf    of All Others


  5        Similarly Situated


  6                Plaintiff                 Civil   Action     No
  7        vs                                316cv02267

  8        CORRECTIONS CORPORATION OF

      AMERICA ET        AL
  9

             Defendants

 10




 11


 12

 13

 14

 15

 16

 17         Videotaped deposition            of   JUSTIN   MARLOWE      PhD   taken

 18        on behalf    of Plaintiff   via    Zoom remote videoconference

 19        beginning at        835   am   PST on       Friday October   16 2020

 20        before Misty Klapper           RMR CRR
 21


 22

 23

 24

 25




       Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 3 of 9 PageID #: 15933
10162020                                      Marlowe   Justin




                                                                                  Page 3
  1        APPEARANCES
  2        ALL APPEARANCES VIA ZOOM REMOTE VIDEOCONFERENCE
  3        ON BEHALF OF PLAINTIFF
  4             WILLOW E RADCLIFFE ESQUIRE
            KENNETH  J BLACK ESQUIRE
  5             ROBBINS GELLER RUDMAN                            DOWD   LLP

            Post Montgomery      Center

  6             One Montgomery        Street Suite 1800

            San Francisco    California   94104

  7             415     2884545
            Email willowrrgrdlawcom
  8                   kennybrgrdlawcom
  9

      ON BEHALF OF DEFENDANTS
 10

            SARAH TOMKOWIAK             ESQUIRE
 11               LATHAM       WATKINS         LLP

            555 Eleventh   Street   NW        Suite     1000

 12               Washington     DC     200041304

            202   6372335
 13               Email sarahtomkowiaklwcom
 14                        AND
 15               MERYN    CN GRANT            ESQUIRE
            LATHAM       WATKINS        LLP

 16               355 South Grand Avenue             Suite       100

            Los Angeles    California   90071

 17               213   4851234
            Email meryngrantlwcom
 18

 19

      ALSO PRESENT         DeSHAWN      WHITE VIDEO OPERATOR
 20

 21

 22

 23

 24

 25




       Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 4 of 9 PageID #: 15934
10162020                                              Marlowe   Justin




                                                                                      Page 9
  1                  The   court reporter         may now swear

  2              andor   affirm the    deponent

  3                  MS REPORTER                  One moment

  4        Whereupon

  5                  JUSTIN         MARLOWE            PHD
  6        was   called for   examination and             after being       duly


  7        sworn was examined and                testified      as follows


  8                  MS REPORTER                  Thank you

  9                  You may proceed

 10               EXAMINATION BY            COUNSEL FOR                   PLAINTIFF


 11                  BY    MS       RADCLIFFE

 12              Q    Good morning Mr Marlowe                            Could you


 13         please spell your        name       for   the record


 14              A    Sure

 15                  Justin     J   U ST I N          Marlowe

 16         M AR L O       WE
 17              Q    And where do you                currently    reside

 18              A    Chicago        Illinois



 19              Q    And have you been deposed before

 20              A    Yes

 21              Q    How many times

 22              A    Twice     once as an expert and once                    in




 23         a nonprofessional         matter


 24              Q    And what        did the     nonprofessional


 25         matter relate     to



       Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 5 of 9 PageID #: 15935
10162020                                                  Marlowe          Justin




                                                                                             Page 106
  1           correct

  2                   MS        RADCLIFFE                54

  3                   VIDEO OPERATOR                          54

  4                   I   dont know       if   I   have a 54 here


  5           Im   seeing 53 and               55    I   dont have a                54

  6                   MS        RADCLIFFE                Oh     I
                                                                    see          Youre


  7           right       about that      Hold on one                second

  8           Sorry       for   my   inability



  9                   VIDEO OPERATOR                          No          youre fine

 10           Should           we     should        we   stay       on the record

 11                       MS    RADCLIFFE Yep                        It   will   just


 12           take        me one second

 13                       VIDEO OPERATOR                      Okay

 14                       MS    RADCLIFFE                Okay             Its    53

 15           Apologize

 16                       VIDEO OPERATOR                      Okay Awesome               I




 17           have         53

 18                       Okay There we go

 19                       MS    RADCLIFFE And                       well mark that


 20           as Exhibit            550

 21                             Thereupon           Marlowe               Exhibit


 22                Number 550 was marked                            for



 23                identification


 24                       BY    MS   RADCLIFFE

 25           Q            Do you     recognize          this       document



       Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 6 of 9 PageID #: 15936
10162020                                                      Marlowe    Justin




                                                                                               Page 107
  1        Mr Marlowe

  2                 MS GRANT                  Can we            also     send        that


  3           through the chat               please

  4                 VIDEO OPERATOR                             Yes       maam            Let


  5           me    get   this   ready       for    you

  6                 MS GRANT                  Thank           you

  7                 VIDEO OPERATOR                             Let     me           okay

  8                 There you       go

  9                 BY    MS      RADCLIFFE

 10           Q       Mr Marlowe do you                         recognize whats


 11        been marked as          Exhibit              550   to   be the working

 12        paper referenced             in   Appendix              C   to your report by


 13        Simon Hakim           and Erwin Blackstone

 14           A       Yes

 15           Q       And    thats dated April                     29 2013

 16           A       Yes

 17           Q       Okay

 18                  MS     RADCLIFFE You can go ahead

 19           and put      that   aside            If
                                                        you could            pull   up

 20           tab   85 please

 21                  VIDEO OPERATOR                             Okay

 22                        Thereupon                    Marlowe         Exhibit


 23                 Number        551    was marked                    for



 24                 identification


 25




       Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 7 of 9 PageID #: 15937
10162020                                                        Marlowe     Justin




                                                                                                 Page 108
  1                   BY       MS      RADCLIFFE

  2           Q        So you                you would not have seen

  3        this   document           perhaps before                    So     I


                                                                                  guess    I




  4        should ask          you

  5                   Have you reviewed documents                                    between

  6        Drs Hakim            and Blackstone              and anyone                at   CCA
  7           A        No

  8           Q        What          about E mails between


  9        Drs Blackstone and                          and Hadim sic                 to   CCAs

 10        PR     firm Hillenby


 11               A    No

 12               Q       Okay         Do you see               in   this   document


 13        that theres a reference                       to a   CCA         influencer


 14        meeting with Drs Hakim                          and Blackstone


 15               A       In   the   first        bullet   point

 16               Q       Yes

 17               A    Yes

 18               Q       Okay

 19                   MS         RADCLIFFE                  Okay You can go

 20               ahead        and   put that          aside

 21                   BY        MS     RADCLIFFE

 22               Q       Oh     let   me         just   ask you one thing

 23        The        the Email              is   to   Tony Grande

 24                   Do you know Tony Grande                                from     CCA
 25               A       No



       Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 8 of 9 PageID #: 15938
                                          Confidential      Pursuant to Protective Order                             Grae vs
      Justin Marlowe   PhD                                                     Corrections   Corporation    of   America   et   al



  1                     CERTIFICATE                    OF NOTARY

  2                I        MISTY          KLAPPER             the       officer          before

  3     whom    the     foregoing                 deposition              was     taken          do

  4     hereby     certify                that        the    witness           whose

  5     testimony           appears              in    the     foregoing

  6     deposition           was          duly sworn by                  me     that       the

  7     testimony           of    said           witness           was    taken       by me in

  8     shorthand           and       thereafter               reduced          to

  9     typewriting by                    me      that        said       deposition           is      a


 10     true    record           of       the     testimony              given       by    said

 11     witness         that          I    am neither counsel                        for

 12     related        to        nor employed                  by       any of       the

 13     parties        to    the          action         in which             this

 14     deposition           was          taken          and        further           that       I



 15     am not     a    relative                 or    employee           of    any

 16     attorney        or counsel                    employed           by    the    parties

 17     hereto         nor financially                        or otherwise

 18     interested           in       the        outcome           of    this     action

 19             Further               that        if     the       foregoing          pertains             to

20      the    original           transcript                  of    a    deposition           in      a    federal

21      case      before          completion                  of    the       proceedings                 review    of

22      the    transcript                    X         was                was     not      req4egted

23      Dated      October                28      2020

24                                                                        Misty       Klapper              RMR     CRR

25                                                                        and     Notary Public



                                                                                                                    Page 309
                                                       vvwwaptusCRcom
Case 3:16-cv-02267 Document 363-34 Filed 11/20/20 Page 9 of 9 PageID #: 15939
